 


109 HR 4965 IH: Social Security Trust Funds Investment Act of 2006
U.S. House of Representatives
2006-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4965 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2006 
Mr. Gohmert introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to provide that a duty of the Board of Trustees of the Social Security Trust funds is to hold them in trust for the beneficiaries and to ensure that the assets of such trust funds are not diverted, and to authorize investment of such trust funds in securities that are not limited to obligations of the United States or obligations guaranteed as to principal and interest by the United States. 
 
 
1.Short titleThis Act may be cited as the Social Security Trust Funds Investment Act of 2006. 
2.Managment and investment of social security trust funds 
(a)Duty of the Board of TrusteesSection 201(c)(1) of the Social Security Act (42 U.S.C. 401(c)(1)) is amended to read as follows: 
 
(1)Hold the Trust Funds in trust for the benefit of beneficiaries under this title and ensure that the assets of the Trust Funds are not diverted;.  
(b)Authority to invest assets of the Trust FundsSection 201(d) of such Act (42 U.S.C. 401(d)) is amended— 
(1)by striking the second sentence and inserting the following: Such investments may be made in interest-bearing obligations of the United States, in obligations guaranteed as to both principal and interest by the United States, or in such other securities as the Board of Trustees may consider prudent investments.; 
(2)in the third sentence, by inserting or other securities after obligations; and 
(3)by striking the last sentence and adding the following new sentence: In making investments under this subsection, the Board of Trustees shall exercise the judgment and care under the circumstances then prevailing that persons of ordinary prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income therefrom as well as the probable safety of their capital.. 
 
